Citation Nr: 9903880	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-09 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis as 
secondary to service-connected residuals of shell fragment 
wounds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to August 1970.  

This case came before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, in 
November 1996 that denied the claimed benefits.


FINDINGS OF FACT

1. The claim for service connection for  rheumatoid arthritis 
as secondary to service-connected shell fragment wound 
residuals is not accompanied by any medical evidence to 
support the claim.

2.  The claim for secondary service connection is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for rheumatoid arthritis as 
secondary to service-connected residuals of shell fragment 
wounds is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran sustained 
cuts to his right arm from an explosion during service in 
Vietnam in April 1968, and a fragment wound to his left hip 
in July 1968.  The veteran's service medical records are 
negative for any references to rheumatoid arthritis, except 
that the veteran denied ever having had rheumatoid arthritis 
during his induction examination.  There are no references to 
rheumatoid arthritis on the veteran's separation examination.

In January 1974 the veteran complained of pain in his hip, 
knees, and thighs.  A VA examination found the knees and 
right ankle to be normal, and noted a metal fragment 4 x 3 
millimeters in size located in the region of the lateral 
aspect of the right ilium.  The examination also included the 
left ankle and found a "slight arthritic change [was] at the 
dorsal margin of the joint between the talus and navicular," 
and concluded that "in view of the patient's age, this may 
be a post traumatic arthritis."  

An orthopedic consultant who also examined the veteran in 
January 1974 found x-rays of the veteran's knees and hip 
joints to be normal, with the exception of a retained foreign 
body in the right buttock.  X-rays of both ankles showed that 
there were "some degenerative arthritic changes about the 
talonavicular joints, worse on left than right, but present 
bilaterally."  The doctor noted that the ankle joints looked 
"quite well maintained."  

By a rating decision in February 1974, service connection was 
established for residuals of multiple shell fragment wounds 
involving the right buttock, right forearm, right arm, right 
wrist, left arm and left hip  All were rated at 0 percent 
disabling except for the right buttock wound which was rated 
at 20 percent.  It was noted that the veteran had sustained 
an ankle sprain in service and that "the currently diagnosed 
degenerative arthritis of both feet cannot be described [sic] 
to that injury."

Another orthopedic examination of the veteran was conducted 
in October 1976 after the veteran complained of increasing 
aching type pain and soreness in the buttock, hip areas, 
thighs, and legs.  The impression given by the doctor was of 
muscle pain, and arthritis was not diagnosed.

An examination in December 1978 found tenderness and joint 
pain in the veteran's left hip during flexion and extension 
of the hip.  No pain was found on rotary motion of the hip.  
The diagnosis was of possible arthritis in the left hip.

A private examination in September 1991 included x-rays which 
showed "subchondral cystic change involving the humeral 
head, suggesting probably degenerative type arthritic 
change."  A November 1991 x-ray of both hands revealed 
"minimal juxta-articular osteoporosis," with "no joint 
space narrowing, subchondral cystic change or bony erosion 
evident."  A September 1992 x-ray found no bone or joint 
abnormalities in the left shoulder, and x-rays in February 
1993 of the left hip and left knee were negative.  
Thereafter, the veteran was seen for pain and aching in his 
joints in August, September, October, November, and December 
1991, and was diagnosed as having rheumatoid arthritis.  
Private medical records show continued treatment of joint 
pain in September and October 1992, and January and February 
1993. 

A subsequent VA examination in February 1992 found "full ROM 
[range of motion] with no loss of motor strength or 
sensation" in the left hip.  Examination of the veteran's 
knees found both knees to be diffusely tender and slightly 
warm, without evidence of effusion or synovitis.  Examination 
of both ankles showed tenderness to palpation diffusely and 
range of motion from 40 degrees of dorsiflexion, and 40 
degrees of plantar flexion and good subtalar motion with 
pain.  An examination of both hands showed "slightly swollen 
digits with slight lack of full flexion secondary to swelling 
and pain."  The veteran had full extension.  The veteran 
also had "mild to moderate swelling over both olecranon 
processes consistent with nodules or olecranon bursitis."

X-rays from the February 1992 VA examination found that 
anterior-posterior (AP) and lateral views of both hands did 
not show evidence of inflammatory arthritis.  AP and lateral 
views of both of the veteran's knees also did not show 
evidence of degenerative or inflammatory arthritis.  Films of 
both ankles did show evidence of degenerative or inflammatory 
arthritis, and x-rays of the veteran's pelvis also showed 
evidence of a retained foreign body or degenerative changes.  
The VA physician noted his impression of SP superficial flesh 
wounds in the right buttock and left lateral hip.  The 
physician then concluded that the veteran had "multiple 
arthralgias, that I feel are unrelated to his previous 
superficial flesh wounds."  The doctor did note that the 
veteran had inflammatory arthritis or cardiovascular disease, 
and referred the veteran to rheumatology.

The veteran continued to have complaints regarding aching and 
burning sensations in his arms, hips, and legs, and had 
another VA examination in July 1995.  An x-ray of the 
veteran's back showed "minimal loss of stature central 
portion of the superior end plate of L4, presumably old."  
The diagnosis assigned was possible lumbar disc disease at 
L4.  Thereafter, a private examiner in November 1995 noted 
clinical and x-ray findings of right greater trochanteric 
bursitis, right olecranon bursal effusion, and suggestive of 
a right rotator cuff tear. 

Another VA examination in October 1996 noted shell fragment 
wounds in the right buttocks, left hip, right forearm, and 
left arm with residual scars.  X-rays did not show 
degenerative arthritic changes in the hips or left elbow.  X-
rays showed the veterans hands to be normal bilaterally, and 
the right ankle was normal except for a heel spur.  
Degenerative arthritis at the talo-navicular joint was 
present in the left ankle.  Laboratory tests were positive 
for rheumatoid factor and antinuclear antibody, and the 
doctor diagnosed "arthritis, rheumatoid type, hands, wrists, 
elbows, shoulders, ankles, feet, pain and stiffness, limited 
motion."     

Analysis

As a preliminary matter in considering each claim, the Board 
must determine whether the veteran has submitted evidence 
that the claim is well grounded.  In order for a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
For the reasons set forth below, the veteran has not met his 
burden of submitting evidence to support his claim for 
service connection for residuals of rheumatoid arthritis, as 
secondary to the service connected disability of shell 
fragment wounds.  See 38 U.S.C.A. § 5107(a); Caluza v. Brown, 
7 Vet. App. 498 (1995); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than just an allegation; 
a claimant must submit supporting evidence.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. at 81.   
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  The 
quality and quantity of the evidence required to meet this 
burden of necessity will depend upon the issue presented by 
the claim.  Where the issue is factual in nature, e.g., 
whether an incident or injury occurred, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish the claim as well 
grounded.  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  

Assertions of medical relationship, causation or diagnosis, 
made by anyone lacking the medical training and expertise to 
enter such a judgment, including statements and testimony of 
the veteran, cannot constitute evidence sufficient to render 
a claim well grounded.  Thus, the veteran's contentions as to 
the proper diagnosis carry no probative weight.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where there is no medical 
evidence of the claimed disorder during service, where there 
is no medical evidence linking the claimed disorder to 
service or to an in-service event or occurrence, or where no 
causal relationship to a service connected disorder is shown, 
the claim is not well grounded.  Caluza, 7 Vet. App. at 506; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The medical evidence in this case shows that the veteran has 
rheumatoid arthritis.  A private physician diagnosed the 
veteran as having rheumatoid arthritis in September 1991, and 
a VA physician diagnosed him as having "arthritis, 
rheumatoid type, hands, wrists, elbows, shoulders, ankles, 
feet" in October 1996. 

The veteran contends that he has developed rheumatoid 
arthritis due to service-connected shrapnel that remains in 
his body.  The veteran states that he has severe pain, and 
trouble walking, using his arms and hands, and doing other 
normal activities.  The veteran has also submitted a 
statement from his employer attesting to his difficulty in 
performing his job.  The veteran believes that the shell 
fragment wounds from his service in Vietnam are the cause of 
his rheumatoid arthritis, but he has not submitted any 
medical evidence to connect his rheumatoid arthritis to his 
service-connected shell fragment wounds.  The only medical 
evidence addressing causation concerns the diagnosis of 
multiple arthralgias in February 1992, which the VA physician 
felt were unrelated to the veteran's previous superficial 
flesh wounds from service in Vietnam. 

The veteran cannot solely rely on his own lay opinion to 
establish a nexus between his rheumatoid arthritis and his 
service-connected shell fragment wounds.  Espiritu.  The 
veteran's lay assertion of medical causation or diagnosis 
cannot constitute evidence sufficient to render the claim 
well grounded under 38 U.S.C.A. § 5107 (a).

Since there is no medical nexus evidence to connect his 
current rheumatoid arthritis to his service-connected shell 
fragment wounds, either directly or by way of aggravation, 
the criteria for a well-grounded claim, as set forth in 
Caluza, are not met.  The claim is not plausible.  
Accordingly, the veteran's claim must be denied.


ORDER

In the absence of a well-grounded claim, service connection 
for rheumatoid arthritis as secondary to service-connected 
shell fragment wound residuals is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


